^'Ss^^itws*:*'' s»<»s*-,fi^Mir-•,




                                                                                       ^#53
Appeal Ordered Withdrawn and Opinion issued June 3, 1999




                                           In The

                                  Court of Appeals
                       Jfiftlj District of tiexas at tlalla:
                                    No. 05-98-01925-CR



                             LOUIS GENE CLARK, Appellant

                                              V.


                               STATE OF TEXAS, Appellee


                           On Appeal from the 15th District Court
                                   Grayson County, Texas
                               Trial Court Cause No. 045453



                              OPINION PER CURIAM
                 Before ChiefJustice Thomas and Justices Kinkeade and O'Neill

       Appellant has filed amotion to withdraw the appeal. Appellant's counsel has approved
the motion.

       This Court hereby GRANTS the motion and ORDERS the appeal withdrawn and that
this decision be certified below for observance. See THX. R. APP. P. 42.2(a).

                                            PER CURIAM
Do Not Publish
Tex. R. App. P. 47
                                     Fifth Court of Appeals
                               Case Party & Attorney Address List
                                                                                    Page:    1
                                                                      Date Printed: 06/03/1999

                    Case Number: 05-98-01925-CR      Date Filed: 11/16/1998

Style: Clark, Lewis Gene Jr.
       v.

       The State of Texas


Trial Judge:
Trial Court Reporter:
Trial Court:          15TH DISTRICT COURT Trial County:             GRAYSON

APP    Jonathan Kamras
       ATT 011090200
       Law Office of Johnny Brown
       222 S. Elm
       Sherman, TX 75090
       Phone 903/870-0022
       Fax 903/892-0599


CLK    District Clerk
       DCK 000000015
       15th District Court
       200 S. Crockett
       Sherman, TX 75090

JDG     Judge
       JDG 000000015
       15th Judicial District Court
       Grayson County Justice Center
       200 S. Crockett, Suite 116
       Sherman, TX 75090
       Phone 903/813-4361
       Fax


STA    Thomas H. Fowler
       ATT 010586000
        Assistant County Attorney
       Grayson County Justice Center
        200 South Crockett, Suite 116A
        Sherman, TX 75090
        Phone 903/813-4361
05-98- 1925-CR


Author of opinion Chief Justice Thomas

Trial Court Judge

Rehear denied
**THIS OPINION IS RELEASED FOR PUBLICATION   YES/   NO